Broyles, J.
1. The suit was upon a promissory note for the purchase-price of whisky. The traveling representative of the plaintiff personally took the defendant’s order for the whisky in Albany, Georgia, and the whisky was later shipped to the defendant by express from Covington, Kentucky, to Albany, Ga. At the time the order was given, the defendant stated to the plaintiff’s representative that he was buying the whisky for the purpose of selling it in Georgia in violation of the prohibition law: Held, that the contract was based upon an immoral and illegal consideration, and could not be enforced.
2. The court, sitting by consent without the intervention of a jury, did not err in rendering a judgment in favor of the defendant.

Judgment affirmed.